TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00238-CV


                                     D. L. and K. M., Appellants

                                                   v.

                The Texas Department of Family and Protective Services, Appellee




             FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-11-003636, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                                ORDER

PER CURIAM

               Appellant D.L. filed his notice of appeal on April 11, 2013. The appellate record was

complete May 7, 2013, making appellant’s brief due May 28, 2013. To date, appellant’s brief has not

been filed.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a),

available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore we order counsel to file appellant’s brief no later than June 13, 2013. If the brief

is not filed by that date, counsel may be required to show cause why he should not be held in contempt

of court.

               It is ordered on May 29, 2013.



Before Justices Puryear, Pemberton and Rose